841 F.2d 1073
JOHN DEERE COMPANY, a corporation, Plaintiff-Appellant,v.Jim GAMBLE, individually and d/b/a Cahaba Tractor Companyand Marineland, Inc., for itself and d/b/a CahabaTractor Company, Defendants-Appellees.
No. 86-7461.
United States Court of Appeals,Eleventh Circuit.
April 5, 1988.

Braxton Schell, Jr., Bradley, Arant, Rose & White, Michael R. Pennington, Birmingham, Ala., Dow N. Kirkpatrick, II, Alston & Bird, Atlanta, Ga., for plaintiff-appellant.
Kimberly R. West, Birmingham, Ala., Robert E. Paden, Paden, Green, Paden & Bivona, Bessemer, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before HILL and JOHNSON, Circuit Judges, and HENLEY*, Senior Circuit Judge.
HILL, Circuit Judge:
Following oral argument in this case, we certified several questions of law to the Alabama Supreme Court.   John Deere Co. v. Gamble, 818 F.2d 769 (11th Cir.1987).  That opinion contains a summary of the facts, which need not be repeated here.
The Alabama Supreme Court has now answered the certified questions.   John Deere Co. v. Gamble, 523 So.2d 95 (Ala.1988). We vacate the previous district court opinion in this case, and remand to the district court for further consideration of the issues presented in light of the answers given.
VACATED and REMANDED.



*
 Honorable J. Smith Henley, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation